El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública otorgada en el pueblo de Manatí ante el notario don Francisco T. Náter y Rivera a 9 de agosto de 1895, Isidora Millán, asistida de su legítimo esposo Máximo *550Torres, vendió a Antonio José Colón por precio convenido de 400 pesos nna finca de 20 cnerdas' radicada en el barrio de Pozas, término municipal de Ciales, segregada de otra de 40 cnerdas de cabida con casa habitación, qne dijo haber ad-quirido por compra a Francisco Javier Rivera y Ortiz según escritura otorgada en el pueblo de Ciales ante el notario don Francisco Tomás el 26 de junio de 1875.
La expresada escritura de 9 de agosto de 1895 fué pre-sentada para su inscripción al Registrador de la Propiedad de Arecibo en unión de la anterior de 26 de junio de 1875, y el registrador denegó la inscripción solicitada por medio de nota que dice así:
“Denegada la inscripción de este documento con vista del título antiguo en él invocado por resultar de éste que parte del precio de la venta de la finca principal de la que se segrega la vendida fué satisfecho por don Juan Eugenio de Rivera, primer esposo de doña Isidora Millán, por lo que se reputa como bienes gananciales la refe-rida finca y que dicha señora Millán no acredita con documento alguno que se haya practicado la liquidación de dichos gananciales correspondiéndole por tanto exclusivamente a ella la mencionada finca; y tomada en su lugar anotación preventiva por término de 120 días a los efectos legales al folio 69 del tomo 48 de Ciales, finca No. 2259, anotación letra A, de acuerdo con la ley de Io. de marzo de 1902. Arecibo, mayo 14, 1918, Raúl Benedicto, Registrador.”
Esa nota ha sido recurrida para ante esta Corte Suprema a virtud de recurso gubernativo contra ella interpuesto por Antonio J. Colón.
De la escritura de 26 de junio de 1875 resulta que Francisco Javier Rivera y Ortiz vendió a Isidora Millán viuda de Juan Eugenio Rivera, representada en el acto del otorga-miento por Vicente Martínez, autorizado para la acepta-ción del documento, la finca de 40 cuerdas de que forma parte la segregada vendida posteriormente a Antonio J. Colón y que la finca de 40 cuerdas fué vendida en precio y cantidad de trescientos pesos de los que el comprador tenía recibidos a su satisfacción 236 pesos de manos del indicado don Juan Eugenio Rivera antes de su fallecimiento y el resto de 64 *551hasta los 300 de manos de su viuda la compradora Isidora Millán.
Como- se ve, la mayor parte del precio de la venta de la finca de 40 cuerdas fué satisfecha por el primer esposo de Isidora Millán, lo. que demuestra que la venta tuvo lugar subsistente el matrimonio de los esposos Juan Eugenio Bi~ vera e Isidora Millán por más que fuera formalizada cuando-ya era viuda la Millán. La adquisición fué, pues, hecha para la sociedad de gananciales de ambos consortes y hoy la Millán no puede disponer de las 20 cuerdas vendidas a Antonio J. Colón sin intervención de los herederos de su difunto esposo y prescindiendo en absoluto de los derechos que a éstos pue-dan asistir.
Por los razones expuestas es de confirmarse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Asociados "Wolf, del Toro, Al-drey y Hutchison.